Name: 97/633/CFSP: Council Decision of 22 September 1997 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, concerning the control of exports of dual-use goods
 Type: Decision
 Subject Matter: technology and technical regulations;  trade policy;  tariff policy;  defence
 Date Published: 1997-09-29

 Avis juridique important|31997D063397/633/CFSP: Council Decision of 22 September 1997 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, concerning the control of exports of dual-use goods Official Journal L 266 , 29/09/1997 P. 0001 - 0001COUNCIL DECISION of 22 September 1997 amending Decision 94/942/CFSP on the joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union, concerning the control of exports of dual-use goods (97/633/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.3 thereof,Having regard to the general guidelines given by the European Council held at Lisbon on 26 and 27 June 1992,Having regard to Decision 94/942/CFSP (1),HAS DECIDED AS FOLLOWS:Article 1Heading 1C234 shall be deleted from the list contained in Annex V to Decision 94/942/CFSP, referred to in Article 6 of that Decision and in Article 20 (1) of Council Regulation (EC) No 3381/94 of 19 December 1994 setting up a Community regime for the control of exports of dual-use goods (2).Article 2This Decision shall be published in the Official Journal of the European Communities.Article 3This Decision shall enter into force on the day of its publication.It shall apply from the 30th day following the date of publication.Done at Brussels, 22 September 1997.For the CouncilThe PresidentF. BODEN(1) OJ L 367, 31. 12. 1994, p. 8. Decision as last amended by Decisions 97/100/CFSP (OJ L 34, 4. 2. 1997, p. 1) and 97/419/CFSP (OJ L 178, 7. 7. 1997, p. 1).(2) OJ L 367, 31. 12. 1994, p. 1. Regulation as amended by Regulation (EC) No 837/95 (OJ L 90, 21. 4. 1995, p. 1).